PER CURIAM.
The petitioning attorney admits the truth of the charges made by the bar against him. He admits that his conduct, which was the subject of these charges, was unethical and in violation of the rules of professional conduct. The only question is what, if any, disciplinary action should be taken.
*74The charges against the petitioner are not serious and do not involve dishonesty. They involve improper communications with an adverse party who was represented by counsel. On the other hand, his excuse, that he acted in ignorance of ethical standards, is an explanation, but not a justification. This proceeding and opinion are a reprimand to petitioner.